The plaintiff in this case had appealed from the order of the Judge, in which alimony pendente lite had been granted to the defendant, and the appeal perfected, except that the plaintiff and defendant were awaiting a time and place to be fixed by Judge Cooke, who granted the order, to make out the case on appeal. In the interval the defendant issued execution upon the property of the plaintiff. Under that execution the sheriff had levied upon the property of the plaintiff and had advertised it for sale to satisfy the execution. The plaintiff was not allowed to give bond and stay the execution, and he appealed to Judge Shaw, after notice to the defendant, *Page 234 
for an injunction to stop the sale of the property and stay the execution until the appeal could be heard by the Supreme Court. Upon the hearing of the matter the injunction and restraint were ordered until the plaintiff's appeal could be heard, and from that order the defendant appealed.
The injunction was properly granted if an appeal lies from an order granting alimony pendente lite. That question is settled in the affirmative in the case of Moore v. Moore, 130 N.C. 333.
No error.
(321)